Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 1 of 9
Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 2 of 9
Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 3 of 9
Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 4 of 9
Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 5 of 9
Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 6 of 9




               Maikia Vang                                      01/25/21
                                         /S/Maikia Vang
Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 7 of 9
Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 8 of 9
Case 20-72918-bem   Doc 12   Filed 01/25/21 Entered 01/25/21 14:23:43   Desc Main
                             Document     Page 9 of 9
